Citation Nr: 1128192	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected bursitis of the right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected bursitis of the left shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of an injury of the upper back (back disorder).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to service connection for a cervical spine disability has been raised by the findings on VA evaluation in February 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Veteran served on active duty from October 1956 to December 1978.  

In May 2009, the Board of Veterans' Appeals (Board) denied an evaluation in excess of 10 percent for service-connected sinusitis and remanded the issues currently on appeal to the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas for examination.  A VA examination of the shoulders was obtained in February 2010.

Based on the above, there has been substantial compliance with the May 2009 remand instructions with respect to the increased rating claims involving the shoulders.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

For reasons discussed hereinbelow, the issues of entitlement to an evaluation in excess of 10 percent for service-connected back disorder and for TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his bilateral shoulder disability; and he has otherwise been assisted in the development of his claims.

2.  Motion of the Veteran's right arm, his major arm, is to better than midway between the side and shoulder level; and he does not have ankylosis of the arm or impairment of the humerus.

3.  Motion of the Veteran's left arm, his minor arm, is to better than midway between the side and shoulder level; and he does not have ankylosis of the arm or impairment of humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bursitis of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019-5201 (2010).

2.  The criteria for an evaluation in excess of 20 percent for bursitis of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019-5203, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the April 2005 letter.  

The Veteran was informed in a March 2006 letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in February 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the increased rating issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his January 2009 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).




Analyses of the Claims

The Veteran was originally granted service connection for bursitis of the shoulders in an April 1979 rating decision and assigned a noncompensable evaluation under Diagnostic Code 5019, effective January 1, 1979.  A July 1998 rating decision granted separate 10 percent evaluations for each shoulder disorder effective January 15, 1998.  An April 2002 rating decision granted a 20 percent rating for bursitis of the left shoulder effective December 12, 2001.  An October 2004 rating decision granted a temporary total disability rating for the Veteran's right shoulder disorder from February 18, 2004 through April 30, 2004, with a 30 percent rating assigned effective May 1, 2004.  A claim for increase was received by VA in March 2005.  The Veteran has contended that his service-connected shoulder disabilities are more severe than currently evaluated.

The Veteran contends that his service-connected shoulder disabilities are more severely disabling than is reflected by the currently assigned ratings.  Because the Veteran's shoulder disabilities are not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an evaluation in excess of 30 percent for bursitis of the right shoulder and for an evaluation in excess of 20 percent for bursitis of the left shoulder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.


In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that bursitis of the shoulder under Diagnostic Code 5019 is the service-connected disorder, and that limitation of motion of the arm under Diagnostic Code 5201 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Bursitis is rated based on limitation of motion of affected part.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2010).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2010).
Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2010).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2010).

Evidence on file reveals that the Veteran underwent arthroscopic rotator cuff repair and subacromial decompression of the right shoulder in February 2004.

Private treatment records for May 2004 reveal that the Veteran complained of a significant amount of shoulder pain.

It was reported on VA evaluation in May 2005 that the Veteran, who is right handed, had retired from being a security officer in 2002 due to shoulder pain.  He had had two rotator cuff repairs on each shoulder.  He complained of constant aching of both shoulders and that he could not lift his right arm over his head.  If he had to do any overhead activity, he did it with the left arm only.  He did not have any incapacitating flare ups of shoulder pain.  He did not use a brace or sling.

Physical examination in May 2005 revealed significant atrophy of the shoulder girdles.  Bilateral motion included flexion and abduction of 180 degrees; adduction was 30 degrees on the right and 20 degrees on the left.  Repetitive motion caused decreased abduction to 100 degrees on the right; there was no loss on the left.  There was right shoulder weakness and fatigability but no incoordination.  X-rays of the shoulders revealed bilateral tubercle area tendon fixations without evidence of loosening and normal rotation motions; there was resection of the left clavicle without displacement.  The impressions were right shoulder rotator cuff tear with pain, severe weakness, and loss of overhead use; and left shoulder aching pain with good range of motion and exercise tolerance.

The Veteran complained in VA treatment reports for November 2005 of bilateral shoulder and arm pain; he alleged that he was unable to do his normal work or to play golf.

According to private treatment records dated in November and December 2005, a MRI of the right shoulder was suspicious for recurrent rotator cuff tear; an MRI of the left shoulder indicated extensive post-surgical changes consistent with acromioplasty and rotator cuff repair.

On VA evaluation in June 2006, which included review of the claims files, the Veteran alleged that he was unable to lift his hands up to hang clothes on the clothes bar in his closet.  He reported multiple symptoms, including weakness, fatigue and lack of endurance.  Physical examination revealed active flexion and abduction of the shoulders to 100 degrees and passive flexion and abduction to 170 degrees.  The impression was recurrent rotator cuff tear of each shoulder with chronic pain and decreased range of motion.

According to a September 2006 statement from K.C. Watson, M.D., the Veteran had chronic rotator cuff insufficiency of the right shoulder.  VA treatment records dated from May to September 2007 reveal complaints of bilateral shoulder pain secondary to rotator cuff tear; the Veteran reported that he was doing well on his current regimen.

According to a November 2008 statement from Dr. Watson, the Veteran had subacromial impingement of the right shoulder with 2 degrees of posterior capsular contracture.  Dr. Watson noted that there was little likelihood of substantial improvement.

The Veteran testified at his travel board hearing in January 2009 that he had pain and loss of strength in the shoulders and that he could not lift anything with his right shoulder.

VA treatment records from January 2009 to January 2010 reveal that the Veteran reported in March 2009 and in January 2010 that his bilateral arm/shoulder pain had significantly improved since neck surgery in February 2009.  

It was reported on VA evaluation in February 2010, which included review of the claims files, that although the Veteran's February 2009 neck surgery relieved his radicular symptoms, he complained of neck weakness and alleged that it was painful for him to raise his elbows above chest height.  His activities of daily living were unaffected.  There was no locking or instability of the shoulders.  Bilateral shoulder flexion and abduction was from 0 to 180 degrees and rotation was from 0 to 90 degrees.  The Veteran was able to reach overhead with difficulty, which caused pain on the right.  There was no evidence of muscular atrophy.  The acromioclavicular joint was palpably absent.  Muscle testing was normal.  There was no additional loss of motion of either shoulder on repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the shoulders revealed post-surgical changes of the shoulders with metallic pins in both humeral heads.  The diagnoses were post-surgical changes of the shoulders; and impingement syndrome of the left shoulder, mild.

To warrant a schedular evaluation in excess of 30 percent for the Veteran's right shoulder disability, which is his major extremity, there would need to be medical evidence of significant impairment of the humerus, such as fibrous union, or limitation of motion of the arm to 25 degrees from the side, or ankylosis intermediate between favorable and unfavorable.

The Veteran's current 20 percent rating is the maximum rating provided under Diagnostic Code 5203 for impairment of the clavicle or scapula.  To warrant a schedular evaluation in excess of 20 percent for the Veteran's left shoulder disability, which is his minor extremity, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side, evidence of significant impairment of the humerus, or evidence of ankylosis.  

The medical evidence does not show limitation of motion of either arm to less than 100 degrees of active motion, with passive motion to 170 degrees.  Moreover, there is no evidence, including on X-rays, of significant impairment of either humerus, such as fibrous union, nonunion, or loss of the humeral head.  There is also no evidence of ankylosis of either shoulder joint, as evidenced by the range of motion findings noted above.

Based on the above evidence, the Board finds that an evaluation in excess of 30 percent for the right shoulder or in excess of 20 percent for the left shoulder is not warranted.  

Although there is evidence of functional loss due to repetitive motion in the right shoulder on evaluations in May 2005 and June 2006, with great difficulty reaching overhead, the current 30 percent rating for this shoulder accounts for functional impairment since right shoulder forward flexion and abduction are significantly greater than required for a 30 percent rating.  In fact, while a 30 percent rating requires limitation of motion to midway between the side and shoulder level, which would be 45 degrees, the Veteran has been able to flex or abduct his shoulder to at least 100 degrees on VA examinations.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his shoulder symptoms.  However, the Veteran's complaints have been considered in the above noted decisions and evaluations for VA purposes have not shown the severity required for a higher schedular for either shoulder, as discussed above.  

Although it was contended on behalf of the Veteran in May 2011 that the February 2010 VA evaluation was inadequate with respect to the shoulders because the VA health care provider who examined the Veteran in February 2010 failed to follow the DeLuca criteria, this evaluator did address DeLuca by reporting that there was no additional loss of motion of either shoulder on repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against granting an evaluation in excess of 30 percent for service-connected right shoulder bursitis or in excess of 20 percent for service-connected left shoulder bursitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for bursitis of the right shoulder is denied.

An evaluation in excess of 20 percent for bursitis of the left shoulder is denied.


REMAND

In the Board's May 2009 remand, the examiner was directed to opine on whether the Veteran's service-connected disabilities were severe enough as a whole to preclude gainful employment.  The resulting opinion was to be supported by a clear rationale and a discussion of the facts and medical principles involved.  While the examiner discussed the symptomatology of the Veteran's service-connected bilateral shoulders and back disabilities, he failed to provide an opinion on whether the Veteran's service-connected disabilities together precluded gainful employment consistent with the Veteran's educational and occupational experience.  

The United States Court of Appeals for Veterans Claims (the Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's May 2009 remand.  Id.  

With respect to the Veteran's back disorder, the Board notes that the May 2009 remand requested an examination to determine the current symptomatology and severity of this disorder, to include whether the Veteran has scoliosis as a result of his service-connected back disorder.  Although the February 2010 VA evaluation addressed whether the Veteran had scoliosis and provided the range of motion of the cervical spine, it did not discuss the current symptomatology, including range of motion, of the thoracolumbar spine.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology and/or severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, this case is REMANDED to the AMC/RO for the following actions:


1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of any health care providers who have treated him since February 2010, the date of the most recent medical evidence on file, for any of his 
service-connected disabilities, including his back disorder.  After securing any appropriate consent from the Veteran, VA must obtain and add to the claims folder any such treatment records that have not been previously associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims files by the AMC/RO.  

2.  The Veteran will be afforded an examination by the VA health care provider who examined him in February 2010 to determine the severity of his 
service-connected back disability and his employability.  If the health care provider who examined the Veteran in February 2010 is unavailable, another appropriate health care provider will examine the Veteran and provide the requested information.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected back disability, to include thoracolumbar range of motion findings and evidence of flare-ups or episodes of incapacitation, as well as addressing whether there is any thoracolumbar weakness, incoordination, or lack of endurance on repetitive motion.  The examiner must also provide an opinion, based on the examination findings and a review of the claims files, on whether the Veteran's service-connected disabilities, especially his bursitis of the shoulders and back disorder, are severe enough as a whole to preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above has been completed, the AMC/RO will review the claims files and ensure that all of foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Thereafter, the AMC/RO will readjudicate the issues of an evaluation in excess of 10 percent for 
service-connected back disorder and TDIU based on all relevant evidence on file.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


